DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In virtue of this amendment filed on 1/23/20. Claims 1-24 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/23/20 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7, 10, 13-17, 19 are rejected under 35 U.S.C. 102(2) as being anticipated by Mercier et al (2017/0223784).
Regarding claim 1, Mercier et al disclose in figure 4 that, an light source comprising a series connection of at least two LED strings (D1-Dn), wherein each of the at least two LED strings (D1-Dn) corresponds to a single LED or comprises at least two LEDs , at least one resistive element(R1,Ri-Rn) and at least one switching element(T1-Tn-1), wherein the at least one ohmic resistive element (R1, Ri-Rn)) is connected in series with a first LED string (Di) of the at least two LED strings (D1-Dn)(paragraphs[0039-0042]), and the at least one switching element (T1-Tn-1) is connected in parallel to the series connection of the at least one ohmic resistive element (R1, Ri or Rn-1) and the first LED string (D1-Dn), wherein the at least one switching element (T1-Tn-1) is configured to bypass in its conductive 
Regarding claim 4, Mercier et al disclose in figure 4 that, wherein the at least one ohmic resistive element (R1,Ri-Rn) is a static ohmic resistive element, preferably an ohmic resistor. Paragraphs [0020-0021].
Regarding claim 5, Mercier et al disclose in figure 4 that, wherein the at least one ohmic resistive element is a dynamic ohmic resistive element, preferably a linear current regulator or a variable current regulator. . Paragraphs [0020-0021] for at least some of the resistive elements have different resistance values.
Regarding claim 7, Mercier et al disclose in figure 4 that, wherein the at least one switching element (T1-Tn-1) is configured to limit the voltage across the series connection of the first LED string (D1-Dn) and the at least one resistive element (R1,Ri-Rn)) to a predetermined voltage value.
Regarding claim 8, Mercier et al disclose in figure 4 that, wherein the at least one ohmic resistive element (R1,Ri-Rn) is configured to increase the differential resistance of the series connection of the first LED string (D1) and the at least one ohmic resistive element (R1,Ri-Rn), such that a flicker of the first LED string (2a) caused by the supply voltage (Vin) during operation of the LED light source (D1-Dn) is less than 8%, preferably less than 6%, more preferred less than 4%. Paragraphs [0008-0009] and paragraphs [0016 and 0051-0054].
Regarding claim 10, Mercier et al disclose in figure 4 that, wherein the ohmic resistive value of the at least one ohmic resistive element is chosen dependent on the differential resistance of the respective LED string (2a), such that the higher the differential resistance of the LED string the lower the ohmic resistive value of the at least one ohmic resistive element. Paragraph [0020].



Regarding claim 14, Mercier et al disclose in figure 4 that, wherein each of the at least two LED strings (D1-Dn) is connected in parallel to a switching element T1-Tn), which switching element (T1-TN)) is configured to bypass the respective LED string.
Regarding claim 15, Mercier et al disclose in figure 4 that, wherein, in case an ohmic resistive element (R1,Ri-Rn) is connected in series to a LED string which is configured to be bypassed by a switching element  the respective switching element is connected in parallel to the series connection of the LED string  and the ohmic resistive element (T1-Tn).
Regarding claim 16, Mercier et al disclose in figure 4 that, wherein the LED light source comprises at least two switching elements (T1-Tn)), wherein a first switching element (T1) of the at least two switching elements (T1-Tn)) is connected in parallel to the series connection of the at least one ohmic resistive element (R1,Ri-Rn)) and the first LED string (D1), wherein the second switching element (Ti) of the at least two switching elements (T1,Ti) is connected in parallel to the second LED string (Di), and wherein each of the two switching elements (T1,Ti) is configured to bypass in its conductive state the respective LED string of the at least two LED strings (D1,Di).
Regarding claim 17, Mercier et al disclose in figure 4 that, wherein the LED light source  comprises at least two switching elements (T1-Tn) and at least two ohmic resistive elements (R1,Ri-Rn)),  wherein one ohmic resistive element (4) is connected in series to each of the at least two LED strings (D1–Dn),  wherein one switching element (T1-Tn) is connected in parallel to each of the series connections of one ohmic resistive element (R1,Ri-Rn) and the respective LED string (D1-Dn)),  wherein each of the at least two switching elements T1-Tn) is configured to bypass in its conductive state the 
Regarding claim 19, Mercier et al disclose in figures 5 and 7 that,  wherein the LED light source comprises at least four LED strings (D1-Dn)), wherein the first LED string  of the at least four LED strings  being connected to the node (Nl) of the series connection of LED strings for receiving the high potential of the supply voltage (Vin), comprises LEDs;  wherein the second LED string  of the at least four LED strings, being arranged nearest to the first LED string (2a) in the series connection of LED strings d), comprises 4 LEDs (3);  wherein the third LED string  of the at least four LED strings, being arranged second nearest to the first LED string  in the series connection of LED strings, comprises 2 LEDs ; and  wherein the fourth LED string (2d) of the at least four LED strings being arranged most far away from the first LED string  in the series connection of LED strings, corresponds to a single LED3).
Regarding claim 20, Mercier et al disclose in figure 4 that, wherein the LED light source comprises two ohmic resistive elements (R1,Ri-Rn), wherein one ohmic resistive element is connected in series to each of the first and second LED string (D1-Dn).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Mercier et al (2017/0223784) in view of Rupp (US Pub. No: 2015/01089209).

Rupp disclose in figure 2 that, wherein the LED light source comprises at least two capacitors (C3,C2), wherein a first capacitor of the at least two capacitors (C3,C2) is connected in parallel and the first LED string (2a) and the second capacitor of the at least two capacitors (C3,C2) is connected in parallel to the second LED string (102) of the at least two LED strings (101,102). Paragraphs [0151-0166].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the features of Rupp into the optoelectronic circuit of Mercier et al to provide capacitor to connect parallel to the series of each resistive element and each LED string and provide more an efficient for actuating semiconductor light emitting elements.
Regarding claim 3, combination of Mercier et al and Rupp disclose wherein the LED light source comprises at least one decoupling element (D1), preferably diode, which is connected between the at least one switching element (SW3) and the respective parallel connection of the first capacitor (C3) and the series connection of the at least one ohmic resistive element (R1,R1-Rn),the first LED string (101), such that in the conductive state of the at least one switching element (SW3) the first capacitor (6a) is not discharged via the at least one switching element (5) and is configured to provide electrical energy to the first LED string (101). See figure 4 of Mercier et al and figure 2 of Rupp.
Regarding claim 6, combination of Mercier et al and Rupp disclose wherein the dynamic ohmic resistive element is configured to decrease its ohmic resistive value as the voltage across the respective capacitor decreases and vice versa.

Regarding claim 12, combination of Mercier et al and Rupp disclose wherein an ohmic resistive element (R1,Ri, Rn) is connected in series to each of the at least two LED strings (D1-Dn)), and the ohmic resistive value of the ohmic resistive element (R1,Ri-Rn) connected to one of the at least two LED strings differs from the ohmic resistive value of the ohmic resistive element (4) connected to the other one (2b) of the at least two LED strings. See figure 4 of Mercies et al and figure 2 of Rupp.
Regarding claim 18, combination of Mercier et al and Rupp disclose, wherein the at least two LED strings comprise a different number of LEDs, such that in the series connection of the at least two LED strings each LED string has twice as much LEDs as the previous LED string. See figure 2 of Rupp.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al (2017/0223784) in view of Hariharan (US Pub. No: 2010/0045210).
Regarding claim 21, Mercier et al disclose in figure 4 that, an LED light source comprising  a LED string (D1-Dn)) corresponding to a single LED or comprising at least two LEDs, an ohmic resistive element (R1,Ri-Rn), which is connected in series to the LED string (D1), and 
Mercier et al do not disclose at least one actively switched LED driver stage, wherein the output of the at least one actively switched LED driver stage is connected in parallel to the series connection of the LED string and the ohmic resistive.
Hariharan disclose in figure 3 that, at least one actively switched LED driver stage(LED driver(300)) , wherein the output of the at least one actively switched LED driver stage(300) is connected in parallel to the series connection of the LED string (310).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the features of Hariharan into the optoelectronic circuit of Mercier et al to reduce cost of optoelectronic circuit.

Regarding claim 23, combination of Mercier et al and Hariharan disclose the LED lamp, comprising at least one LED light source. See paragraph [0016] of Hariharan.
Regarding claim 24, combination of Mercier et al and Hariharan disclose the LED lamp, comprising at least one LED light source. See paragraph [0016] of Hariharan.
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
 
/Minh D A/
Primary Examiner
Art Unit 2844